Citation Nr: 0214110	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling 
from an initial grant of service connection.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.  His DD214 reflects that he received a Vietnam Campaign 
Medal with device, Vietnam Service Medal, a Good Conduct 
Medal, a Meritorious Unit Citation, and a Meritorious Mast.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision issued by 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection and assigned a 30 percent disability rating.  The 
current appeal was remanded by the Board for further 
development in May 2000.  The requested development has been 
completed and the appeal is again before the Board for 
appellate review.

In March 2002, the RO sent a letter to the veteran which 
notified him that the attorney he appointed to represent him 
before VA, James W. Stanley, Jr., had his authority to 
represent VA claimants revoked.  The veteran was notified 
that VA could no longer recognize Mr. Stanley as his 
representative and advised the veteran of his representation 
choices.  The record reflects that the veteran has not 
responded to the March 2002 letter, and, therefore, the Board 
will assume that the veteran wants to represent himself and 
will review his appeal.

A hearing was held at the RO in January 1999.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The veteran's PTSD is manifested by problems sleeping, 
isolation, normal rate and rhythm of speech, neutral mood, 
logical thought processes, adequate insight and judgment, no 
gross impairment of memory, and significant levels of 
emotional stress with moderate impairment of social 
adaptability.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met during the pendency of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duty to Assist

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA, and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  
In the present case, the veteran was notified of the laws and 
regulations pertinent to his increased rating claim for PTSD 
in the September 1999 Statement of the Case (SOC).  The Board 
notes that the veteran was not specifically notified of VA's 
redefined duty to assist as set forth in the VCAA and was not 
informed of the information and evidence he was required to 
submit and what evidence VA would obtain on his behalf.  But 
the Board notes that the evidence of record reveals that the 
veteran has indicated that he does not seek medical treatment 
for PTSD.  Records of such treatment is the type of evidence 
not of record which would further his increased rating claim.  
Therefore, the Board finds it is not prejudicial to the 
veteran to proceed to adjudicate the claim on the current 
record and there is sufficient evidence of record for an 
equitable disposition of his claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Upon reviewing the veteran's claims 
file, the Board finds that all relevant facts have been 
properly developed.  The veteran, through his former 
representative, submitted medical evidence.  The RO scheduled 
the veteran for a PTSD examination in June 2000 and the 
resulting report is of record, as is the transcript from his 
January 1999 hearing at the RO.  The Board is not aware of 
any additional relevant evidence that is available in 
connection with this appeal.  In fact, the veteran indicated 
in July 2001 correspondence with the RO that he did not have 
any additional evidence he wished to submit in support of his 
appeal.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

II.  Increased Rating for PTSD

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated, and as such, an increased 
rating is warranted.  After a review of the record, however, 
the Board finds that his contentions are not supported by the 
evidence, and that his claim for increased compensation 
fails.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that evidence supporting a claim or being in relative 
equipoise is more than evidence that merely suggests a 
possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
veteran to prevail.  Id. at 56.

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  VA regulations require that a 
disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.41 (2001).  In the appeal of an 
initial assignment of a rating disability, a veteran may be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2001).  Under these criteria, the current 30 percent 
rating in effect for the veteran's PTSD contemplates:

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine, behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

 An increased rating (to 50 percent) would be appropriate for 
PTSD that is manifested by:

occupational and social impairment with 
reduced reliability and productivity, due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; more than weekly 
panic attacks; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

James R. Moneypenny, Ph.D. conducted a psychological 
evaluation of the veteran.  The November 1998 Report of a 
Psychological Evaluation reflects that the veteran casually 
dressed and groomed.  The report indicates that the veteran 
was alert, oriented, responded normally to the interview 
setting, and was logical and coherent.  The report reflects 
that the veteran reported a history of a consistently good 
work performance and he denied that he had ever been fired or 
left a job under adverse circumstances, but that he had 
isolated himself from others and did not tolerate personal 
interaction well.  The veteran also indicated that he could 
not manage stress associated with personal conflict, 
including increasing stress by conflicts with his wife.  The 
report shows that he stated that he gets so agitated that he 
wants to kill her but does not want to do something he would 
be sorry for later.  In his summary, the psychologist stated 
in the November 1998 report that tests administered reflected 
intrusive experiences, dysphoria, defensive avoidance but 
stated a probable pattern of exaggeration on the one test 
administered.  The psychologist indicated that significant 
levels of emotional stress and psychological maladjustment 
were confirmed.  The report also reflects an Axis I diagnosis 
of PTSD, chronic and delayed, and a Global Assessment of 
Functioning score of 35.

The veteran was afforded a hearing at the RO in January 1999.  
The hearing transcript reflects that the majority of the 
veteran's testimony dealt with medical issues not currently 
before the Board and the veteran's in-service stressors.  The 
transcripts also reflects that the veteran testified that he 
sleeps in 3 to 4 hour stretches, indicated his current wife 
does not understand his problems, he prefers to stock as 
opposed to deal with customers at his job at a convenience 
store, he stays in his bedroom most of the time, and stated 
that he did not see a psychologist or psychiatrist in the 
1970s.

An August 1999 Medical Assessment of Ability to do Work 
Related Activities, signed by Dr. Moneypenny, reflects that 
the veteran had poor or no ability to deal with work stress, 
to relate to co-workers, or to deal with the public.  The 
assessment also reflects that the veteran cannot consistently 
concentrate and had poor or no ability for complex or 
detailed job instructions but a fair ability for simple job 
instructions.

A June 2000 VA examination report reflects that the veteran 
indicated: no current mental health treatment, he does not 
sleep well and has nightmares 2 to 3 times a month, he denied 
intrusive war thoughts or being easily startled, he is 
uncomfortable in crowds and hadn't been to a restaurant in a 
year, and when he is not at work, he is at home.  The report 
indicates that upon examination, the veteran was casually 
groomed, conversed readily with the examiner, and was fully 
cooperative but had limited eye contact.  The report states 
that he had no significant anxiety and no particular 
dysphoria.  His rate and rhythm of speech were within normal 
limits, his mood was neutral, his affect was "somewhat 
constricted", he had logical thought processes, adequate 
insight and judgment, no gross impairment of memory, and was 
oriented to time, place and person.  The report reflects that 
the veteran denied suicidal and homicidal ideations.  The VA 
examiner commented in the report that the veteran's PTSD 
manifested itself by isolation more than anything else and he 
did have recurring nightmares, discomfort around others, and 
moderate impairment of social adaptability.  The report 
reflects a GAF score of 58.

The Board finds that the criteria for an increased rating are 
not met as the evidence described above does not demonstrate 
that a 50 percent disability rating is appropriate.  The 
medical evidence shows the veteran's primary PTSD 
symptomatology evolves around isolation, which is illustrated 
by the evidence which reflected that the veteran does not 
tolerate interaction with others well, when he's not at work, 
he stays at home (mainly in his bedroom), he rarely goes to 
restaurants as he's uncomfortable in crowds, and he prefers 
to stock instead of dealing with customers at his job.  The 
August 1999 assessment reflected that the veteran had poor or 
no ability for complex or detailed job instructions.  This is 
contrasted by the evidence that revealed that the veteran has 
never been fired from a job or left under adverse 
circumstances.  The evidence of record does not show the 
veteran exhibits PTSD symptoms such as flattened affect, 
circumstantial speech, circumlocutory speech, stereotyped 
speech, more than weekly panic attacks, impairment of short- 
or long-term memory, impaired abstract thinking, or 
disturbances of motivation and mood.  The manifestation of 
such symptoms, as indicated above, are evidence of symptoms 
that when demonstrated warrant the award of a 50 percent 
disability rating under DC 9411.  In fact, the evidence 
revealed that the veteran displayed a "somewhat 
constricted" affect, had logical thought processes, adequate 
insight and judgment, no gross impairment of memory, showed 
no significant anxiety or dysphoria, and was oriented to 
time, place, and person.  Additionally, the evidence revealed 
that the veteran has problems sleeping with nightmares 2 to 3 
times a month, conversed readily with examiners, and spoke at 
a normal rate and rhythm.  Therefore, the Board has 
determined that the evidence shows the veteran's disability 
picture does not more closely approximate the criteria for a 
50 percent disability rating under DC 9400.  See 38 C.F.R. 
§§ 4.7, 4.130, DC 9400 (2001); see also 38 C.F.R. § 4.126(b) 
(2001).  As such, the veteran is not entitled an increased 
rating for PTSD.

The veteran, through his former representative, specifically 
asserted that the GAF score of 35 assigned by Dr. Moneypenny 
in his November 1998 report warrants a 50 percent disability 
rating.  Although a GAF score does not fit neatly into the 
rating criteria, it is also evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF 
score of 35 denotes some impairment in reality testing or 
communication (such as speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
(such as work, family relations, judgment, thinking, or 
mood).  In comparison, the June 2000 VA examination report 
reflected a GAF score of 58, which denotes moderate symptoms.  
Id.  It is the responsibility of a rating examiner to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of the disability present.  38 C.F.R. 
§ 4.2 (2001); see also 38 C.F.R. § 4.6 (2001).  The Board 
notes that even Dr. Moneypenny's November 1998 report 
indicated that the veteran was logical, coherent, and had a 
consistently good work performance history.  Both the 
November 1998 evaluation report and the June 2000 VA 
examination report reflect social impairment, described as 
significant and moderate respectively.  The adjectives chosen 
by the two examiners, in addition to the objective findings 
found in each report, are more consistent than the divergent 
GAF scores each assigned.  Therefore, a consistent 
interpretation of the evidence of record does not warrant a 
finding that the GAF score reflected in the November 1998 
evaluation report alone would warranted a higher disability 
rating as this would be inconsistent with the objective, and 
subjective, findings revealed in the evidence of record.

The Board has also considered the application of staged 
ratings.  In Fenderson v. West, it was held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  12 Vet. App. 119 (1999).  In this case, the 
veteran does not seek or receive treatment for PTSD.  The 
evidence available for review reveals that the veteran's PTSD 
symptomatology has not warranted a higher disability rating 
at any point during the pendency of the claim.  As such, the 
Board has determined that the evidence has not supported a 
disability rating higher than 30 percent for PTSD during the 
pendency of this appeal of an initial assessment.  Fenderson, 
12 Vet. App. at 126.  Therefore, the Board finds that a 
staged rating is not warranted in the present appeal.

In brief, the veteran's disability picture does not more 
nearly approximate the criteria for a 50 percent disability 
rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2001).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of his current 30 percent disability 
rating for his service-connected PTSD.  As the preponderance 
of the evidence is against his increased rating claim for 
PTSD, the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).


ORDER

An increased rating for PTSD is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

